Title: To Benjamin Franklin from Jean Bochard de Champigny, 8 August 1777
From: Champigny, Jean Bochard, chevalier de
To: Franklin, Benjamin


A Amsterdam chez Mr. Cuthbertson dans le Kalverstraatle 8. aout 1777.

Il y a Si longtems, Monsieur, que le plus galament du monde vous me fites la grace de souscrire à mon Histoire d’Angleterre, que vous l’aurez sans doute oublié ou que peut etre vous aurez soupçonné, (comme mes ennemis ont voulu le répendre en Angleterre) que jamais cet ouvrage ne paroitroit. J’ai été malheureux il est vrai, mal récompensé pour des services essentiels rendus à l’angleterre sous le regne du feu Roi, et encore plus mal de ceux qu’a rendu mon frere au feu prince de galles, mais j’ai toujours agi avec droiture. Des obstacles invincibles ont jusqu’ici reculé l’impression de cet ouvrage mais en voici enfin le premier volume qui sera Suivi du second entre ici et la st. michel.
Lisez, Monsieur, avec quelque attention ma prèface, peutêtre en jugerez vous, qu’en suivant le plan que je me propose, il ne me sera pas impossible de rendre mon Histoire d’Angleterre intéressante, malgré le nombre de celles qui la précedent.
Les III volumes qui suivront seront moins foibles que celuici, et j’oses méme dire intéressans; peutêtre voudrez vous bien me fournir quelques matériaux sur les tems présens, personne ne le peut mieux que vous, soiez certain que j’en ferai bon usage et telle que la probité l’exige.
Vous verrez que je n’ai rien négligé pour les bailler douces, et qu’en dédiant cet ouvrage au prince ferdinand de Brunsvig je ne cherche à flatter ni My Lord george germaine, ni le Ministere; je ne cacherai pas les torts que je vois à ceux ci, non plus que ceux que ma foible raison me fera soupçonner dans les démarches du congrès. Si vous pouvez me procurer une bonne ressemblance de vous Monsieur, du général Washington et de Monsieur Hancok j’ai dessein d’en orner mes derniers volumes; j’attends votre rèponse et ai l’honneur d’être avec la reconnoissance la plus vive et la considèration la plus distinguèe Monsieur votre très humble et tres obeissant serviteur
Le Colonel Chevr. DE Champigny

P.S. Amateur déclaré tel que vous l’etes Monsieur des belles Lettres, permettez que je vous offre les deux premiers volumes de ma traduction de l’histoire des Rois de Dannemarck de la maison d’Oldenburg; l’original allemand passe pour un chef d’oeuvre, et je crois la Traduction correcte et exacte. Le troisieme volume sera pret à noel, et les trois derniers à la fin de l’année prochaine, voudriez vous Monsieur accepter un Billet pour ce dernier ouvrage? En ce cas mon petit abrègé de l’histoire des Rois de Suede de la maison de vasa est à vous, je le donne gratuitement à tous mes Souscripteurs. Vous me pardonnerez sans doute aussi, Monsieur de vous joindre un Billet de la souscription totale de mon Histoire d’Angleterre, comme vous m’en avez payè le tiers à Londres ce ne sera plus que 12 Ducats qui me reviendront lesquels joints au 9 de l’histoire de Dannemarck en feront vingt et un en tout, qui au milieu des dèpenses que me cause ici la presse viendront fort à propos.

